DETAILED ACTION
This action is responsive to claims filed 30 October 2020.
Claims 1-14 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 July 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Re Claim 1, line 7 - "the PC5 RRC connection" is missing an antecedent basis - perhaps line 5's "an RRC connection" should be "a PC5 connection";
Re Claim 3, line 3-4 - "the PC5 RRC connection" is unclear about which PC5 RRC connection is being referred to; and 
Re Claim 1, line 9 - missing a period (.) at the end of the claim.  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 14 is directed to a computer-readable storage medium. The broadest reasonable interpretation (BRI) of "computer-readable storage medium" provides that the scope of this term encompasses transitory forms of signal transmission such as signals per se, and transitory forms of signal transmission are not directed any of the statutory categories. See MPEP § 2106.03. Thus, the scope of claim 14 encompasses matter not directed to any of the statutory categories. Therefore, claim 14 is rejected as directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20210044956, hereinafter Kim) in view of Fujitsu, “RLM/RLF for unicast in NR V2X,” R2-1913165, 3GPP TSG-RAN WG2 Meeting #107bis, Chongqing, China, dated 14th-18th October 2019, previously made of record, hereinafter Fujitsu).
Re Claim 1, Kim discloses a method of operating a first user equipment (UE) in a wireless communication system, the method comprising: 
establishing a PC5 radio resource control (RRC) connection with a second UE by the first UE (Fig. 7 and ¶¶ 154-155, 159, 168 and 170 disclose a UE establishing a PC5 RRC connection); and 
releasing an RRC connection for which sidelink radio link failure (SL RLF) has been declared (Fig. 7 and ¶¶ 159, 181-182, 186 disclose releasing a PC5 RRC connection for which an RLF has been received, as indicated by a destination identifier (ID) or sidelink radio bearer (SLRB) ID included with the RLF in a control message), 
wherein there is a PC5 unicast link associated with the PC5 RRC connection (¶¶ 155, 169 and 179 disclose providing a unicast service by establishing a PC5 RRC connection – implying that at least one PC5 RRC connection is provided for at least each unicast service, and wherein the PC5 RRC connection is associated with a PC5 unicast link), and 
wherein the PC5 unicast link for which the SL RLF has been declared and the PC5 RRC connection has been released is indicated by a PC5 link identifier (ID) (¶ 186 discloses the control message for communicating the RLF as including a destination ID or SLRB ID)
Kim may not explicitly disclose:
establishing two or more PC5 radio resource control (RRC) connections (while the broadest reasonable interpretation of this limitation may encompass establishing a first PC5 RRC connection, releasing it and re-establishing another PC5 RRC connection, as is disclosed at ¶¶ 188-189 of Kim, the context of the present application’s original disclosure provides that the claimed two or more PC5 RRC connections are established and exist contemporaneously prior to one of the PC5 RRC connections being released); and
releasing an RRC connection for which sidelink radio link failure (SL RLF) has been declared among the two or more PC5 RRC connections by the first UE.
However, in analogous art, Fujitsu discloses:
establishing two or more PC5 radio resource control (RRC) connections (p. 1 § 2 and Fig. 1 discloses UE1 and UE3 as having two SL unicast links between them – in combination with Kim’s implication of having a PC5 RRC connection for each unicast service/link, Kim-Fujitsu’s combined reading discloses UEs having two PC5 RRC connections between them); and
releasing an RRC connection for which sidelink radio link failure (SL RLF) has been declared among the two or more PC5 RRC connections by the first UE (p. 3, § 3 discloses Proposals 1 and 2 wherein the UE differentiates PC5 radio links for correct performance of RLF detection for different PC5 radio links, wherein the differentiation is achieved according to the peer/destination UE’s Layer 2 (L2) ID; and p. 2 Option 2 discloses the L2 ID being included with the RLF).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Fujitsu to modify Kim in order to establish multiple PC5 RRC connections between a UE and a peer/destination UE wherein RLF procedures may be differentiated according to connection identifiers. One would have been motivated to do this, because multiple unicast  links have been adopted in industry standards, as provided in  (Fujitsu p. 2 first ¶, and p. 3 § 3 Proposal 1).

Re Claim 2, Kim-Fujitsu disclose the method according to claim 1.
Kim discloses wherein the first UE transmits, to a base station (BS), information related to the PC5 unicast link for which the SL RLF has been declared and the PC5 RRC connection has been released (¶ 186 discloses the UE using a Uu interface to transmit control information about the corresponding RLF to a serving base station).

Re Claim 3, Kim-Fujitsu disclose the method according to claim 1.
Kim discloses the first UE transmits, to a BS, information related to a PC5 unicast link associated with the PC5 RRC connection (¶ 186 discloses the UE using a Uu interface to transmit control information about the corresponding RLF to a serving base station).
Kim may not explicitly disclose wherein when another PC5 RRC connection is released for a reason other than SL RLF among the two or more PC5 RRC connections.
However, in analogous art, Fujitsu discloses wherein when another PC5 RRC connection is released for a reason other than SL RLF among the two or more PC5 RRC connections (p. 2 last ¶ - p. 3, end of § 2 discloses providing the destination L2 ID to Layer 1 for an in-sync/out-of-sync indication).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Fujitsu to modify Kim in order to establish multiple PC5 RRC connections between a UE and a peer/destination UE wherein PC5 RRC connections may be issues other than an RLF that can be handled. One would have been motivated to do this, because multiple unicast  links have been adopted in industry standards, as provided in  (Fujitsu p. 2 first ¶, and p. 2 last ¶).

Re Claim 5, Kim-Fujitsu disclose the method according to claim 2.
Kim discloses wherein when another PC5 RRC connection is released for a reason other than SL RLF among the two or more PC5 RRC connections, the first UE transmits, to a higher layer, information related to a PC5 unicast link associated with the PC5 RRC connection (p. 3 Proposal 5 discloses indicating RLF detection, which apparently includes in-sync/out-of-sync indication, to the upper layer).

Re Claim 6, Kim-Fujitsu discloses the method according to claim 1.
Kim discloses the method further comprising transmitting a signal based on at least one of the two or more PC5 RRC connections by the first UE (Fig. 7 and ¶¶ 178-180 disclose the UEs performing unicast direct communication using sidelink channels after PC5-RRC establishment).

Re Claims 11 and 13-14, though of varying scope, the limitations of claims 11 and 13-14 are substantially similar or identical to those of claim 1, and are rejected under the same reasoning.

Re Claim 12, Kim-Fujitsu disclose the first UE according to claim 11.
Kim discloses wherein the first UE communicates with at least one of another UE, a UE or base station (BS) related to an autonomous driving vehicle, or a network (Fig. 7, ¶¶ 178-180 disclose the UEs perform unicast communication via sidelink channels after PC5-RRC establishment; and ¶ 186 discloses the terminal indicating RLF information to a base station).



Allowable Subject Matter
Claims 4 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest the ordered combination of all of the features of at least dependent claims 4 and 7-10. Specifically, the prior art of record fails to disclose wherein the PC5 RRC connection is released for a PC5 RRC resume failure, connection failure, suspension, required load balancing, UE capability mismatch or an Access Stratum (AS) layer configuration failure between the UEs, as provided in claim 4, transmitting the PC5 link ID from an AS layer to a Vehicle-to-Everything layer of the first UE, as provided in claim 7, or the AS layer confirming PC5-RRC connection release to the V2X layer, as provided in claim 10, in ordered combination with all the other features of at least any one of the independent claims.
The prior art provide above was found to be the closest prior art to the claimed invention. The prior art of record may have disclosed various reasons for releasing a PC5-RRC connection, but none of the reasons specified in claim 4 were found in the prior art of record. Further, TS 23.287, at § 5.2.1.4, discloses a V2X layer communicating a PC5 link ID to an AS layer, but that is the exact opposite of the claimed invention. The prior art of record does not appear to teach or suggest the AS layer communicating the PC5 link ID to the V2X layer if the opposite is known in the prior art. No motivation for reversing the process was found in the prior art.
Thus, claims 4, 7 and 10 are objected to as allowable if rewritten in independent form. Claims 8-9 depend on claim 7, and are objected to for the same reason as claim 7. Therefore, claims 4 and 7-10 are objected.
Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of the action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas R Cairns/            Primary Examiner, Art Unit 2468